Case 4:19-cv-00094-RH-GRJ Document 40-8 Filed 06/03/19 Page 1 of 1

PART B - RESPONSE

 

BALLARD, CHRISTOPHER Y01714 171-211-025 CROSS CITY C.l. D1122U
NAME NUMBER = FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your Request for Administrative Remedy or Appeal has been reviewed and evaluated.

The Digital Music Player Program (MP3) is contractually offered by Access Corrections and the Multimedia Kiosk and
Tablet Program is contractually offered by JPay. These are independent companies offering similar, but different,
programs with independent contracts with the Florida Department of Corrections. With these vendors and programs
being independent of each other, it is not feasible to download content from one vendor's device to another, not only
due to incompatibility reasons, but the download of content purchased from one vendor to another vendor's device
would negate the new vendor's ability to be compensated for their services.

Based on the above information, this Request for Administrative Remedy or Appeal is DENIED. You may obtain further
administrative review of your compiaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal,
completing the form, providing attachments as required by F.A.C. Chapter 33-103.007, and forwarding to the Bureau of
Policy Management and Inmate Appeals, 501 South Calhoun Street, Tallahassee, FL 32399-2500.

Responding Employee: N. Hatcher, Classification Supervisor

Signature of Representative: E.A. Winkler, Jr., Assistant Warden

ff

 

 

, A
A. Meabd. U4 Lda WU
NATURE OF WARDE®, ASST.

DATE

SIGNATURE AND TYPED OR PRINTED NAME OF
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

 

 

 
